Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Claims 9-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all process claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/26/2021 is hereby partially withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
Claims 9-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 1-8, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 13-15, directed to the non-elected species II of invention I, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 07/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 13-15 directed to an invention non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.

Allowable Subject Matter
Claims 1-12 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for making a JFET device, comprising: forming a substrate; performing ion implantation on the first region and the second region of the substrate to form a deep N-type well, wherein the deep N-type well is formed with at least two sub-wells in the second region, and doping concentration of the sub-wells is in a lateral concentration gradient; forming a field oxide in the second region; forming a P-type well in one side of the sub-well in the deep N-type well; performing P-type ion implantation on the third region and the fourth region to respectively form a first P-type heavily doped region and a second P-type heavily doped region, wherein the first P-type heavily doped region is located outside the deep N-type well, and the second P-type heavily doped region is located in the P-type well; and performing N-type ion implantation on the fifth region, the sixth region, and the seventh region to respectively form a first N-type heavily doped region, a second N-type heavily doped region, and a third N-type heavily doped region, wherein the first N-type heavily doped region is located in the deep N-type well and between the first P-type heavily doped region and the second P-type heavily doped region, the second N-type heavily doped region is located in the P-type well and between the field oxide and the second P-type heavily doped region, and the third N-type heavily doped region is located in the deep N-type well and located at the other side of the sub-well; and	the first N-type heavily doped region is the source of the JFET device, the second P-type heavily doped region and the P-type well are the first electrode of gate of the JFET device, the first P-type heavily doped region and the substrate are 

The most relevant prior art reference due to Wensheng (Pub. No.: CN 105609568 A) substantially discloses a method for making a JFET device, comprising: 			forming a substrate (Fig. 1);									performing ion implantation on the first region and the second region of the substrate to form a deep N-type well (Fig. 1 - deep N-type well DNW);							forming a field oxide in the second region (Fig. 1);						forming a P-type well in the deep N-type well (Fig. 1 – PW);			performing P-type ion implantation on the third region and the fourth region to respectively form a first P-type heavily doped region and a second P-type heavily doped region, wherein the first P-type heavily doped region is located outside the deep N-type well, and the second P-type heavily doped region is located in the P-type well (Fig. 1); and			performing N-type ion implantation on the fifth region, the sixth region, and the seventh region to respectively form a first N-type heavily doped region, a second N-type heavily doped region, and a third N-type heavily doped region, wherein the first N-type heavily doped region is located in the deep N-type well and between the first P-type heavily doped region and the second P-type heavily doped region, the second N-type heavily doped region is located in the P-type well and between the field oxide and the second P-type heavily doped region, and the third N-type heavily doped region is located in the deep N-type well (Fig. 1); and					the first N-type heavily doped region is the source of the JFET device, the second P-type heavily doped region and the P-type well are the first electrode of gate of the JFET device, the 

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-8: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 9: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a JFET device, comprising:
a substrate, wherein a deep N-type well is formed in the substrate, the deep N-type well is formed with at least two sub-wells in a second region, and doping concentration of the sub- wells is in a lateral gradient; a field oxide formed on the sub-well; a P-type well formed in the deep N-type well and located in one side of the sub-well; a first P-type heavily doped region located outside the deep N-type well;	a second P-type heavily doped region located in the P-type well; a first N-type heavily doped region located in the deep N-type well and located between the first P-type heavily doped region and the second P-type heavily doped region; a second N-type heavily  the other side of the sub-well; wherein the first N-type heavily doped region is the source of the JFET device, the second P-type heavily doped region and the P-type well are the first electrode of gate of the JFET device, the first P-type heavily doped region and the substrate are the second electrode of gate of the JFET device, and the third N-type heavily doped region is the drain of the JFET device.

The most relevant prior art reference due to Wensheng (Pub. No.: CN 105609568 A) substantially discloses a JFET device, comprising:							a substrate, wherein a deep N-type well is formed in the substrate (Fig. 1 - deep N-type well DNW);												a field oxide formed on the sub-well (Fig. 1);						a P-type well formed in the deep N-type well (Fig. 1 – PW); 					a first P-type heavily doped region located outside the deep N-type well (Fig. 1 – leftmost P+);													a second P-type heavily doped region located in the P-type well (Fig. 1); 			a first N-type heavily doped region located in the deep N-type well and located between the first P-type heavily doped region and the second P-type heavily doped region (Fig. 1 – the leftmost N+); 												a second N-type heavily doped region located in the P-type well and between the field oxide and the second P-type heavily doped region (Fig. 1); and 					a third N-type heavily doped region located in the deep N-type well and at the other side 

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 9 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 9 is deemed patentable over the prior arts.

Regarding Claims 10-13: these claims are allowed because of their dependency status from claim 9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/02/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812